Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-20 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

	Claim 17 is rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Lin et al. (US Pub No. 2012/0294401) in view of Okamura (US Pub No. 2006/0190756).

In regard to claim 17, Lin et al. disclose a reception device comprising: a reception circuit configured to receive a clock signal and a plurality of data signals (as shown in Fig. 3A, which is reproduced below for ease of reference and convenience, Lin discloses the client side circuit CS includes receiving circuits 310-314 and a calibration circuit 300. The receiving circuits 310-314 are configured to receive the clock signal CLK and the data signals DATA1-DATA4, respectively. The calibration circuit 300 is configured to adjust signal skew between the clock signal CLK and the data signals DATA1-DATA4.   See para 25-26);

    PNG
    media_image1.png
    1036
    705
    media_image1.png
    Greyscale

a signal distribution circuit configured to receive the clock signal and the plurality of data signals, adjust a phase of each of the plurality of data signals (in Lin, the calibration circuit 300 in the transmission system 20 according to an embodiment of the present application. The calibration circuit 300 includes delay units DL0-DL4.  The calibration circuit 300 is configured to delay the clock signal CLK and the data signals DATA1-DATA4 to different degrees. FIG. 5 is a diagram illustrating the phase relationship between the clock signal CLK and the data signals DATA1-DATA4 in various delay conditions. In this embodiment, the delay units DL0-DL4 may provide 31 skew adjusting stages S0-S30: in the skew adjusting stage S0, the clock signal CLK and the data signals DATA1-DATA4 are delayed by 0 Td (Td is a unit of time); in the skew adjusting stage S1-S15, the clock signal CLK is delayed respectively by 1-15 Td, while the data signals DATA1-DATA4 are delayed by 0 Td; in the skew adjusting stage S16-S30, the clock signal CLK is delayed by 0 Td, while each of the data signals DATA1-DATA4 is delayed respectively by 1-15 Td. Each skew adjusting stage corresponds to a specific clock delay index which is an integer between -15 and 15.  See para 26, 35).  But Lin et al. do not specifically disclose the step of generate a plurality of distributed data signals based on the adjusted phases, wherein a phase of a first of the plurality of distributed data signals is different from a phase of a second of the plurality of distributed data signals.  However Okamura discloses the step of generate a plurality of distributed data signals based on the adjusted phases, wherein a phase of a first of the plurality of distributed data signals is different from a phase of a second of the plurality of distributed data signals (as shown in Fig. 3, which is reproduced below for ease of reference and convenience, Okamura discloses the modulated clock signal is generated by the clock phase modulator 360 that modulates the phase of an input clock signal. The clock phase modulator 360 generates the modulated clock signal by adjusting the input clock signal according to a first control signal UP and a second control signal DN that are changed according to the frequency of the input data signal. The input clock signal may be a predetermined reference clock signal REFCLK, or a clock signal PCLK generated by the PLL 350. The PLL 350 generates the clock signal PCLK, which is synchronized with the predetermined reference clock signal REFCLK, by multiplying the frequency of the predetermined reference clock signal REFCLK.  To generate the first and second control signals UP and DN, the phase comparator 320 computes the position of a transition of the input data signal using the sample data signal output from the sampler 310. The position of the transition of the input data signal may be computed by determining the length of time required for the sample data signal greater than (or less than) a predetermined threshold to become less than (or greater than) the predetermined threshold. The phase comparator 320 also compares the computed position of the transition of the input data signal with the position of an edge of the clock signal modulated by the clock phase modulator 360.  See para 32-37).

    PNG
    media_image2.png
    949
    715
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Okamura into the teachings of Lin et al. because each of Okamura and Lin et al. teach a method of calibrating signal skews and related transmission system, and more particular, to a method of calibrating signal skews in MIPI (mobile industry processor interface) and related transmission system. Okamura and Lin et al. are both attempting to 

Allowable Subject Matter
	Claims 1-16 are allowable over the prior of records.
	Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 1, 8, 14, 18, 20 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach
the reception device comprising: a reception circuit configured to receive a clock signal, a first data signal, and a second data signal from the transmission device; a signal synchronization circuit configured to adjust a phase of the first data signal and a phase of the second data signal, and generate a first synchronization data signal and a second synchronization data signal; a signal distribution circuit configured to adjust a phase of the clock signal and generate a first distributed clock signal and a second distributed clock signal, and further configured to adjust a phase of the first synchronization data signal and a phase of 
a method for operating a reception device that communicates with a transmission device and processes signals, the method comprising: receiving a clock signal, a first data signal, and a second data signal from the transmission device; adjusting a phase of the first data signal and a phase of the second data signal, and generating a first synchronization data signal and a second synchronization data signal; adjusting a phase of the clock signal and generating a first distributed clock signal and a second distributed clock signal, and adjusting a phase of the first synchronization data signal and a phase of the second synchronization data signal, and generating a first distributed data signal and a second distributed data signal; and processing the first distributed data signal and the second distributed data signal (claim 8);
a reception circuit configured to receive a clock signal, a first data signal, and a second data signal from the transmission device; and a signal distribution circuit configured to generate a first distributed clock signal and a second distributed clock signal based on the clock signal, generate a first distributed data signal based on the first data signal, and generate a second distributed data signal based on the second data signal, wherein a phase of the first distributed data signal and a phase of the second distributed data signal are different from each other, and wherein a phase difference between the first distributed clock signal and the first distributed data signal is equal to a phase difference between the second distributed clock signal and the second distributed data signal (claim 14);
configured to generate a first distributed clock signal and a second distributed clock signal based on the clock signal (claim 17);

Conclusion
	Claim 17 is rejected.  Claims 1-16 are allowed.  Claims 18-20 are objected.
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Itoigawa et al. (US Pub No. 2014/0241465) disclose a A receiver is composed of a receiver-side amplifier which receives a clock signal, a receiver-side amplifier which receives a data signal, a variable delay circuit which generates a delay-adjusted clock signal and a delay-adjusted data signal by delaying the clock signal and the data signal, a latch circuit section which latches the delay-adjusted data signal in synchronous with the delay-adjusted clock signal, and a skew detecting circuit which generates skew detection data that by latching a specific data sequence transmitted as the data signal in synchronous with a first clock signal to N.sup.th clock signal (N is an integer equal to or more than 2) with different delay times from the clock signal. The delay time in the variable delay circuit is controlled according to the skew detection data.
Ahn et al. (US Pub No. 2016/0301518) disclose a semiconductor device may include: a first data transmitting/receiving circuit; a second data transmitting/receiving circuit; and a plurality of channels configured to couple the first and second data transmitting/receiving circuits. The first data transmitting/receiving circuit may include: a Tx delay unit configured to transmit data to the plurality of channels; an Rx delay unit configured to receive data from the plurality of channels; and a de-skew control unit 
Bauernfeind et al. (US Pub No. 2012/0303996) disclose an apparatus for synchronizing a data handover between a first clock domain and a second clock domain. The apparatus comprises a calculator, a synchronization pulse generator, a phase information provider, a feedback path, a first data processor and a second data processor. The calculator is clocked with a clock of the first clock domain and configured to provide synchronization pulse cycle duration information describing a temporal position of a synchronization pulse at a clock of the second clock domain. The synchronization pulse generator is clocked with the clock of the second clock domain and configured to generate the synchronization pulse such that the synchronization pulse is located at the temporal position described by the synchronization pulse cycle duration information.
Chiueh et al. (US No. 10,284,361) disclose a receiver is provided, wherein the receiver includes a plurality of receiving circuit and a skew detection and alignment circuit. The receiving circuit is arranged for receiving a plurality of input signals from a plurality of channels, wherein each of the receiving circuits receives at least one of the input signals to generate an output signal. The skew detection and alignment circuit is arranged for determining skew information according to at least one of the input signals and the output signals, wherein the skew information is used to control delay amounts corresponding to the input signals or the output signals.
Marena et al. (US No. 9,009,379) disclose the context of configurations that support both (i) the MIPI LP bidirectional mode and (ii) either the MIPI HS transmit mode or the MIPI HS receive mode. In some configurations, only the MIPI HS transmit mode or only the MIPI HS receive mode needs to be supported. In those cases, even fewer resources are needed. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186